DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 and 23 are allowed with the examiner’s amendment as follows:

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul H. Baszner (Reg. No. 68,634) on 04/05/2022.

Claims have been amended as follows:
13.	(Cancelled)
14.	(Cancelled)
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)
19.	(Cancelled)
20.	(Cancelled)
REASONS FOR ALLOWANCE
3.	The present invention is directed to offset correction (automatic frequency control or symbol timing recovery) between a base station and a user equipment.
		Kotecha et al (US 10277349 B1) discloses to determine the optimal receive beam. In this regard, the UE sweeps a plurality of receive beams during each transmit beam of a plurality of transmit beams used by the base station to transmit SSB. The UE measures RSSI of each receive beam and selects the optimal receive beam based on a ranking of the RSSI values (Fig. 1-3, Col 2, Line 55-67, Col 3, Line 1-59, Col 5, Line 17-34, Col 6, Line 5-67, Col 7, Line 1-20).
		Kotecha does not disclose, “performing the offset correction on the second reception beam based on the determination result by generating an offset using at least one first neighbor SSB, the at least one first neighbor SSB being received via the first reception beam.”
		Chou et al (US 20180192384 A1) discloses to determine the best RX beam by sweeping RX beams in a few SS blocks within an SSB period (Fig. 6B, Fig. 7A-B, 9A-B, Par 0059-0062, Par 0066-0067, Par 0074-0076).
		Chou does not disclose, “performing the offset correction on the second reception beam based on the determination result by generating an offset using at least one first neighbor SSB, the at least one first neighbor SSB being received via the first reception beam.”


The references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473